     Case 3:19-cv-00829-LAB-MDD Document 49 Filed 11/16/20 PageID.3029 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11      TRAVELERS PROPERTY                        Case No.: 19cv829-LAB (MDD)
        CASUALTY COMPANY OF
12
        AMERICA                                   ORDER OF DISMISSAL
13                                 Plaintiff,
14      v.
15
        SEIRUS INNOVATIVE
16      ACCESSORIES, INC., et al.
17                             Defendants.
18
19           The joint motion to dismiss (Docket no. 47) is GRANTED, and this action is
20    DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
21    attorney’s fees. All pending motions are DENIED AS MOOT.
22
23           IT IS SO ORDERED.
24    Dated: November 16, 2020
25
26                                              Honorable Larry Alan Burns
                                                Chief United States District Judge
27
28

                                                 1
                                                                                     19cv829
